Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s amendment filed on September 3, 2021 was received.  Claims 1-7 are in the application and are currently being examined. Claims 1-4 and 6-7 were amended.  Claim 1 is the only claim in independent form. The present application is being examined under the pre-AIA  first to invent provisions. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued June 3, 2021.
Election/Restrictions
Claims 1-6 are allowable. The restriction requirement between Groups I & II, as set forth in the Office action mailed on February 17, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of February 17, 2021 is withdrawn.  Claim 7, directed to Group I is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.									Authorization for this examiner’s amendment was given in a telephone interview with Maki Hatsumi on Wednesday September 22, 2021.  Support for this amendment is found in Abstract, paragraphs 27-28, 71-72, 83, 86, 88-89, and 113-115, and Figs. 1-9 and 15-18.
Please amend claims 1-4 and 6-7 as follows: 
1. (Currently Amended) A plating adhesion amount control mechanism, comprising: a pair of gas wiping nozzles disposed such that a steel strip pulled up from a plating tank is transferred therebetween, the gas wiping nozzles being configured to blow a gas onto the steel strip; an upper setting position wherein a transferring direction of the steel strip is changed to a horizontal direction; 
	a distance sensor disposed at an upstream side position which is a position upstream the upper setting position 
	an upstream-side edge sensor disposed at the upstream side position
	a downstream-side edge sensor disposed at a downstream side position which is a position downstream of the upstream side position 
	a plating adhesion amount meter disposed at the downstream side position with respect to the upper setting position controller when the first measurement surface portion passes the upstream side position using including controller  
	2.   (Currently Amended) The plating adhesion amount control mechanism according to claim 1, further comprising:
a movable body configured to move the plating adhesion amount meter in the strip width direction; and
a movable body control part configured to control the movable body to move in the strip width direction,

wherein the plating adhesion amount controller 

calculate the plating adhesion amount estimation value of the first measurement surface portion by using the nozzle-strip distance at a position of the distance sensor when the first measurement surface portion passes the upstream side position, and wherein the movable body control part is configured to move the movable body so that the strip width direction distance between the downstream-side edge position and the plating adhesion amount meter becomes the specific distance when the first measurement surface portion passes the downstream side position.

3.         (Currently Amended) The plating adhesion amount control mechanism according to claim 1, further comprising:
a movable body configured to move the plating adhesion amount meter in the strip width direction;
a movable body control part configured to control the movable body to move in the strip width direction; and
a strip warp shape calculator 

shape of the steel strip in the strip width direction when the first

measurement surface portion passes the upstream side position,
wherein the specific distance is a strip width direction distance of a fixed length fixed preliminarily extending in the strip width direction from the edge position of the steel strip,
wherein the distance sensor comprises a plurality of distance sensors arranged in the strip width direction,
wherein the plating adhesion amount controller 

, based on the strip warp shape, of a plurality of nozzle-strip distances at positions of the plurality of distance sensors when the first measurement surface portion passes the upstream side position
wherein the movable body control part is configured to move the movable body so that the strip width direction distance between the downstream-side edge position and the plating adhesion amount meter becomes the specific distance of the fixed length.
4.         (Currently Amended) The plating adhesion amount control mechanism according to claim 1, further comprising:
a strip warp shape calculator 
wherein the plating adhesion amount meter is configured to detect the plating adhesion amount at a position at which the distance in the strip width direction

from the downstream-side edge position is equal to the specific distance,
wherein the distance sensor comprises a plurality of distance sensors arranged in the strip width direction,
wherein the plating adhesion amount meter is disposed at an absolute position which is determined preliminarily, and
wherein the plating adhesion amount controller 

(Previously Presented) The plating adhesion amount control mechanism according to claim 1,
wherein the plating adhesion amount meter comprises a plurality of plating adhesion amount meters disposed at positions which are offset in the transferring direction of the steel strip.
6.  (Currently Amended) The plating adhesion amount control mechanism according to claim 1,wherein the plating adhesion amount controller 



    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Claim Rejections
The claim rejections under pre-AIA  35 U.S.C. 103(a) or 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of US Pat. Num. 5,518,772 to Andachi et al (hereinafter Andachi) and US Pat. Pub. No. 20140211361 A1 to Kurisu et al (hereinafter Kurisu) on claims 1 and 6 are withdrawn based on the Examiner's amendment of claim 1.
The claim rejections under pre-AIA  35 U.S.C. 112, second paragraph, or 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention on claims 1-6 are withdrawn based on the Examiner's amendment of claims 1 and 3.
Support for this amendment is found in Abstract, paragraphs 27-28, 71-72, 83, 86, 88-89, and 113-115, and Figs. 1-9 and 15-18.
Reasons for Allowance
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites: 

“ A plating adhesion amount control mechanism, comprising: a pair of gas wiping nozzles disposed such that a steel strip pulled up from a plating tank is transferred therebetween, the gas wiping nozzles being configured to blow a gas onto the steel strip; an upper setting position wherein a transferring direction of the steel strip is changed to a horizontal direction; 
	a distance sensor disposed at an upstream side position which is a position upstream to the upper setting position of the steel strip, the distance sensor being configured to detect a nozzle-strip distance which is a distance between the gas wiping nozzles and a strip surface; 
	an upstream-side edge sensor disposed at the upstream side position of the steel strip and configured to detect an upstream-side edge position which is a first edge position of the steel strip; 
	a downstream-side edge sensor disposed at a downstream side position which is a position downstream of the upstream side position of the steel strip and configured to detect a downstream-side edge position which is a second edge position of the steel strip; 
	a plating adhesion amount meter disposed at the downstream side position with respect to the upper setting position of the steel strip and configured to detect a plating adhesion amount of a metal plating layer formed on the steel strip and output a plating adhesion amount actual measurement value; and
a plating adhesion amount controller having a plating adhesion amount estimation expression for calculating a plating adhesion amount estimation value of a first measurement surface portion which is a first position on the strip surface at which the plating adhesion amount is to be measured by the plating adhesion amount meter, when the first measurement surface portion passes the upstream side position using arithmetic elements including: the nozzle-strip distance; a blowing pressure of the gas; a steel strip passing speed; and a specific distance in a strip width direction between the upstream-side edge position and the first measurement surface portion, said specific distance is equal in distance in the strip width direction between the downstream-side edge position and the first measurement surface portion, wherein the plating adhesion amount is configured to obtain a difference between the plating adhesion amount estimation value which is calculated when the first measurement surface portion passes the upstream side position and the plating adhesion amount actual measurement value detected when the plating adhesion amount meter faces the first measurement surface portion and the first measurement surface portion passes the downstream side position, and correct the plating adhesion amount estimation expression so as to reduce the difference to zero.  “
In regards to independent claim 1, the closest prior art of record Applicant’s Admitted Prior Art (AAPA) in view of US Pat. Num. 5,518,772 to Andachi et al (hereinafter Andachi) and US Pat. Pub. No. 20140211361 A1 to Kurisu et al (hereinafter Kurisu), does not teach nor suggest:
“ A plating adhesion amount control mechanism, comprising: a pair of gas wiping nozzles disposed such that a steel strip pulled up from a plating tank is transferred therebetween, the gas wiping nozzles being configured to blow a gas onto the steel strip; an upper setting position wherein a transferring direction of the steel strip is changed to a horizontal direction; 
	a distance sensor disposed at an upstream side position which is a position upstream to the upper setting position of the steel strip, the distance sensor being configured to detect a nozzle-strip distance which is a distance between the gas wiping nozzles and a strip surface; 
an upstream-side edge sensor disposed at the upstream side position of the steel strip and configured to detect an upstream-side edge position which is a first edge position of the steel strip; 
	a downstream-side edge sensor disposed at a downstream side position which is a position downstream of the upstream side position of the steel strip and configured to detect a downstream-side edge position which is a second edge position of the steel strip; 
	a plating adhesion amount meter disposed at the downstream side position with respect to the upper setting position of the steel strip and configured to detect a plating adhesion amount of a metal plating layer formed on the steel strip and output a plating adhesion amount actual measurement value; and
a plating adhesion amount controller having a plating adhesion amount estimation expression for calculating a plating adhesion amount estimation value of a first measurement surface portion which is a first position on the strip surface at which the plating adhesion amount is to be measured by the plating adhesion amount meter, when the first measurement surface portion passes the upstream side position using arithmetic elements including: the nozzle-strip distance; a blowing pressure of the gas; a steel strip passing speed; and a specific distance in a strip width direction between the upstream-side edge position and the first measurement surface portion, said specific distance is equal in distance in the strip width direction between the downstream-side edge position and the first measurement surface portion, wherein the plating adhesion amount is configured to obtain a difference between the plating adhesion amount estimation value which is calculated when the first measurement surface portion passes the upstream side position and the plating adhesion amount actual measurement value detected when the plating adhesion amount meter faces the first measurement surface portion and the first measurement surface portion passes the downstream side position, and correct the plating adhesion amount estimation expression so as to reduce the difference to zero.  “
as recited in independent claim 1.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karl Kurple whose telephone number is (571) 270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Karl Kurple/ 
Art Unit 1717
Primary Examiner